Title: To Thomas Jefferson from Isaac E. Gano, 27 June 1807
From: Gano, Isaac E.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Frankfort K. June 27th. 1807.
                        
                        Presuming that my situation in life however Humble will not preclude me from the liberty of addressing a line
                            to you, I take the liberty of doing so, and must inform you that a Gentleman of my acquaintance some time since discovered
                            a rich Lead mine on the lands of the U.S. in the Indiana Territory, this information he early communicated to the
                            Secy. of the Treasury requesting a lease for a term of Years, & Sir this information produced a clause in the Law of
                            the last Session prohibiting the sale of Lead Mines, but so it has happened that a set of Catiffs who were ungenerously
                            confederating with the friends & assosiates of my friend Capt. John Shouse made an attempt to purchase the place where
                            the Mine was, but being defeated by the information given, have since used every endeavour to villify & abuse the
                            reputation of Capt. Shouse when at the same time they have spared no pains to procure the information as to the place from
                            him, (both his former associates being dead; however so it is he again wishes to lease for a term of years the mine with as
                            much of the Land round it as will answer the purpose of the Works, & did Some weeks since write to Mr. Gallatin to that
                            effect, but to his mortification has recd. no answer; permit me to assure you that should Capt. Shouse obtain a Lease,
                            the Mine will be rendered a great sourse of wealth at a future period, tho’ many difficulties will attend the commencing
                            the works, as it is remote from any settlement & in a Wilderness; I have only further to observe that Capt. Shouse is
                            worthy of the business he offers for, having been engaged in Lead works many Years, first at Chissels Works, & since
                            having erected Austins Works in Upper Louisiana & he assures me that he thinks the Oar he has now discovered superior in
                            quality to any that he has heretofore seen & has no doubt as to its quality. 
                  I have the honor to Subscribe myself your
                            Hbl. Servt.
                        
                            Isaac E. Gano
                            
                        
                    